Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 1 of 22 Page ID #:108




    1 David M. Stein #198256
        dstein@brownrudnick.com
    2 Franklin S. Krbechek #322170
        fkrbechek@brownrudnick.com
    3 BROWN RUDNICK LLP
        2211 Michelson Drive, 7th Floor
    4 Irvine, California 92612
        Phone:     949.752.7100
    5 Fax:         949.252.1514
    6 Peter J. Willsey (pro hac vice)
        pwillsey@brownrudnick.com
    7 Vincent J. Badolato (pro hac vice)
        vbadolato@brownrudnick.com
    8 BROWN RUDNICK LLP
        601 Thirteenth Street NW, Suite 600
    9 Washington, D.C. 20005
        Phone:     202.536.1700
   10 Fax:         202.536.1701
   11 Attorneys for PUNCHBOWL, INC.

   12

   13
                              UNITED STATES DISTRICT COURT

   14
                             CENTRAL DISTRICT OF CALIFORNIA

   15
        PUNCHBOWL, INC., a Delaware            Case No.: 2:21-cv-03010-SVW-MAR
   16 corporation,
                                               OPPOSITION OF PLAINTIFF
   17                             Plaintiff,   PUNCHBOWL, INC. TO MOTION
                                               TO DISMISS
   18         v.
   19 AJ PRESS LLC, a Delaware limited         Date:       June 14, 2021
        liability company,                     Time:       1:30 p.m.
   20                                          Ctrm:       10A
                                  Defendant.   Location:   350 W. 1st St, 10th Floor
   21                                                      Los Angeles, CA 90012
                                               Judge:      Hon. Stephen V. Wilson
   22

   23

   24

   25

   26

   27

   28
                                              1
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 2 of 22 Page ID #:109




    1                                          TABLE OF CONTENTS
    2                                                                                                                     Page
    3
        I.    INTRODUCTION ............................................................................................... 5
    4
        II.   FACTUAL BACKGROUND ............................................................................. 6
    5

    6 III.    ARGUMENT ...................................................................................................... 8

    7                  Standard for Motion to Dismiss ................................................................ 8
    8                  The Rogers Test ........................................................................................ 9
    9
                       (1)      The Rogers Test Does Not Apply to Defendant’s Use of the
   10                           PUNCHBOWL Mark. .................................................................. 10
   11                  (2)      Defendant’s Use of the PUNCHBOWL Mark is Not
   12                           “Artistically Relevant” to Defendant’s News Publications. ......... 16

   13                  (3)      Defendant’s Use Of The PUNCHBOWL Mark Is
                                Misleading. ................................................................................... 18
   14

   15                  Defendant’s Motion is Premature Because Discovery Is Necessary
                       to Evaluate Defendant’s Arguments. ...................................................... 21
   16
        IV.   CONCLUSION ................................................................................................. 21
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   2
                             OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 3 of 22 Page ID #:110




    1                                         TABLE OF AUTHORITIES
    2
                                                                                                                      Page(s)

    3 Federal Cases

    4 AMF Inc. v. Sleekcraft Boats,

    5       599 F.2d 341 (9th Cir. 1979) ....................................................................... passim

    6 Babb v. California Teachers Ass’n,
            378 F. Supp. 3d 857 (C.D. Cal. 2019) ............................................................ 8, 19
    7

    8 Branzburg v. Hayes,
            408 U.S. 665 (1972) ........................................................................................... 14
    9
        Broam v. Bogan,
   10
           320 F.3d 1023 (9th Cir. 2003) .............................................................................. 8
   11
        Caiz v. Roberts,
   12     382 F. Supp. 3d 942 (C.D. Cal. 2019) .......................................................... 11, 12
   13
      Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y.,
   14   447 U.S. 557 (1980) ........................................................................................... 18
   15 Dr. Seuss Enterprises, L.P. v. ComicMix LLC,

   16       983 F.3d 443 (9th Cir. 2020) ........................................................................ 10, 12

   17 E.S.S. Entm’t 2000, Inc. v. Rock Star Videos, Inc.,
            547 F.3d 1095 (9th Cir. 2008) ............................................................................ 11
   18

   19 Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Management, Inc.,
            618 F.3d 1025, 96 U.S.P.Q.2d 1585 (9th Cir. 2010)............................................ 9
   20
        Gordon v. Drape Creative, Inc.,
   21
          909 F.3d 257 (9th Cir. 2018) .................................................................. 10, 12, 19
   22
      Jackson v. Netflix, Inc.,
   23    __ F. Supp. 3d __, No. 2:20-cv-06354-MCS-GJS, 2020 WL 8028615
   24    (C.D. Cal. Dec. 9, 2020) ......................................................................... 10, 11, 15
   25 Mattel, Inc. v. MCA Recs., Inc.,
            296 F.3d 894 (9th Cir. 2002) ............................................................ 10, 17, 18, 19
   26

   27 In Re NCAA Student-Athlete Name & Likeness,
            724 F.3d 1268 (9th Cir. 2013) ............................................................................ 18
   28
                                                    3
                              OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 4 of 22 Page ID #:111




    1 New Kids On The Block v. News Am. Pub., Inc.,

    2
            745 F. Supp. 1540 (C.D. Cal. 1990) ....................................................... 13, 14, 15

    3 New Kids on the Block v. News Am. Pub., Inc.,
            971 F.2d 302 (9th Cir. 1992) .............................................................................. 14
    4

    5 Reflex Media, Inc. v. Pilgrim Studios, Inc.,
            No. CV 18-2260-GW(FFMX), 2018 WL 6566561 (C.D. Cal. Aug.
    6       27, 2018) ............................................................................................................. 10
    7
      Rogers v. Grimaldi,
    8   875 F.2d 994 (2d Cir. 1989) ........................................................................ passim
    9 Rupp v. Courier J., Inc.,

   10       No. 3:18-CV-277-RGJ, 2020 WL 1310491, (W.D. Ky. Mar. 19,
            2020), aff’d, 839 F. App’x 1003 (6th Cir. 2021) .......................................... 14, 15
   11
        Twentieth Century Fox TV v. Empire Distrib., Inc.,
   12
          875 F.3d 1192 (9th Cir. 2017) .......................................................... 12, 16, 17, 21
   13
        Zixiang Li v. Kerry,
   14      710 F. 3d 995 (9th Cir. 2013) ............................................................................... 8
   15
        Federal Statutes
   16
        Lanham Act....................................................................................................... passim
   17
        Other Authorities
   18

   19 4 McCarthy on Trademarks and Unfair Competition § 24:39 (5th ed.) .................... 9

   20 6 McCarthy on Trademarks and Unfair Competition § 31:144.50 (5th ed.) ........... 10

   21 First Amendment .............................................................................................. passim

   22
      G. Alexander Piccionelli, News Gathering, Intangible Property Rights
   23    and 900-Line Telephone Services: One Court Makes a Bad
         Connection, 11 Loy. L.A. Ent. L. Rev. 535 (1991)............................................ 15
   24

   25 Stahlkopf, et al., 5 Successful Partnering Between Inside and Outside
            Counsel § 69:47 (April 2021 Update) ................................................................ 11
   26
        THE WALL STREET JOURNAL .......................................................................... 20
   27

   28
                                                      4
                                OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 5 of 22 Page ID #:112




    1         Plaintiff Punchbowl, Inc. (“Plaintiff” or “Punchbowl”) respectfully submits this
    2 Opposition to Defendant AJ Press LLC’s (“Defendant”) Motion to Dismiss Plaintiff’s

    3 Complaint (Dkt. 23) (“Motion”).

    4 I.      INTRODUCTION
    5         The allegations in Plaintiff Punchbowl’s Complaint present a straightforward,
    6 well-pled trademark infringement case that should be analyzed under the Lanham Act

    7 and corresponding state law. Punchbowl brings this action because Defendant adopted

    8 a trademark identical to Plaintiff’s PUNCHBOWL mark, uses that mark as its own

    9 “centerpiece” brand, and has already caused significant consumer confusion. Courts in

   10 this Circuit typically analyze allegations of trademark infringement like this by

   11 applying the multi-factor likelihood of confusion test in AMF Inc. v. Sleekcraft Boats,

   12 599 F.2d 341 (9th Cir. 1979) (“Sleekcraft”).

   13         Defendant, however, seeks to summarily avoid any repercussions from adopting
   14 a trademark identical to Plaintiff’s through a motion to dismiss in which it claims First

   15 Amendment protection for its infringing actions.       To do so, Defendant essentially
   16 characterizes its news and reporting products and services as artistic works, and its

   17 source-identifying use of the PUNCHBOWL mark as “artistically relevant” to products

   18 and services that are anything but artistic, so as to shift the analysis to the framework

   19 first set forth in Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989) (“Rogers”). But the

   20 Rogers framework does not apply to a case like this. Defendant’s attempt to apply it

   21 here would stretch the boundaries of Rogers to an unprecedented extreme and

   22 eviscerate the Lanham Act as applied to businesses in the field of news reporting and

   23 journalism.

   24         Defendant’s effort to move the proper analysis of its allegedly infringing conduct
   25 to the Rogers test by claiming that its conduct is entitled to First Amendment protection

   26 suffers from three fundamental flaws. First, Defendant’s online news publications and

   27 services (“Punchbowl News”) are not the type of artistic or expressive works protected

   28 / / /
                                              5
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 6 of 22 Page ID #:113




    1 ///

    2 by the First Amendment that would trigger application of the Rogers test.1 Second,

    3 even if the Rogers test could be properly applied here (which it cannot), Defendant is

    4 not using the PUNCHBOWL mark in a manner that is “artistically relevant” to the

    5 content of its products and services. Although Defendant supplies an apparent reason

    6 for selecting the PUNCHBOWL mark as its brand, that does not render the term

    7 artistically relevant to anything – indeed, every suggestive trademark necessarily has

    8 some relationship to the goods or services with which it is used, but that relevance is

    9 commercial, not artistic. Third, Defendant uses the PUNCHBOWL mark not simply

   10 to comment, whether artistically or not, on any theme or issue, but rather as its own

   11 centerpiece source-identifier for a website, series of subscription-based newsletters,

   12 and podcasts (i.e., as a “house mark”), which in and of itself is explicitly misleading.

   13           In short, prohibiting Defendant from using a mark identical to Plaintiff’s
   14 PUNCHBOWL mark would serve only to prevent confusion among consumers. It

   15 would not implicate any First Amendment considerations or undercut the public’s

   16 interest in free expression. Defendant can, of course, continue with its journalistic

   17 endeavors, but it should not be permitted to do so while offering its products and

   18 services under an infringing trademark.

   19           Because this is a standard trademark infringement case governed by Sleekcraft,
   20 and one that does not implicate the First Amendment considerations the Rogers test

   21 was designed to protect, Defendant’s Motion should be denied in its entirety.

   22 II.       FACTUAL BACKGROUND
   23           Plaintiff is a premier technology company that develops online communications
   24

   25       1
           In its Motion, Defendant repeatedly refers to its publication as an “expressive
   26 work” rather than an “artistic work,” but that is merely semantics. Although courts
      have held that the Rogers test applies to “artistic works” and “expressive works
   27 protected by the First Amendment,” the vast majority of cases in which the test has

   28 been applied have involved works that are clearly artistic in nature.
                                               6
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 7 of 22 Page ID #:114




    1 solutions for consumers, comprised in part of online event and celebration invitations

    2 and greetings cards, with a focus on celebrations, holidays, events and memory-making,

    3 all sold as a subscription-based service.       Dkt. 1, ¶ 9. Plaintiff’s communications
    4 services are enormously successful, have garnered widespread acclaim and recognition,

    5 and are used by millions of consumers across the United States and around the world.

    6 Id.

    7         Since at least April 2006, Plaintiff has used the highly distinctive and
    8 commercially strong PUNCHBOWL mark. Id. at ¶ 11. On March 28, 2013, the United

    9 States Patent & Trademark Office (“USPTO”) issued U.S. Trademark Registration No.

   10 4,341,102 for the PUNCHBOWL mark in connection with online communications

   11 services, which is now incontestable. Id. at ¶¶ 14, 16-17. Plaintiff has advertised and

   12 promoted its PUNCHBOWL mark through various mediums, including through its

   13 website and social media websites such as Facebook, Twitter, Instagram, and Pinterest.

   14 Id. at ¶ 12. Plaintiff’s efforts to develop and promote the PUNCHBOWL mark and its

   15 services offered thereunder have resulted in public recognition of the PUNCHBOWL

   16 mark as indicating Plaintiff as the source of high-quality communications services. Id.

   17 at ¶ 13.

   18         In early 2021, Defendant began to operate “Punchbowl News,” an online
   19 subscription-based news service that provides information regarding government,

   20 politics, and current events. Id. at ¶¶ 19, 24. Defendant has filed trademark applications

   21 for the marks “PUNCHBOWL NEWS” and “PUNCHBOWL PRESS” covering,

   22 among other things, newsletters, podcasts, and a website providing information

   23 regarding government, politics, public policy, and current events.              Id. at ¶ 22.
   24 Defendant frequently uses the PUNCHBOWL mark standing alone, a use identical to

   25 Plaintiff’s, or with generic or merely descriptive terms (e.g., “News” or “Press”) that

   26 have no source-identifying or distinguishing value. Id. at ¶¶ 19-21. As is shown in the

   27 Complaint, Defendant’s use of the PUNCHBOWL mark features a font and color

   28 similar to that used by Plaintiff, so as to be identical or virtually identical to Plaintiff’s
                                               7
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 8 of 22 Page ID #:115




    1 PUNCHBOWL mark. Id. at ¶¶ 20-21. Moreover, Defendant offers its services through

    2 the same marketing and trade channels that Plaintiff utilizes, such as Google and Bing,

    3 and social media platforms like Facebook, Instagram, and Twitter, and also promotes

    4 its services to the same customers as Plaintiff. Id. at ¶ 23.

    5         Defendant’s use of the PUNCHBOWL mark constitutes a textbook example of
    6 trademark infringement, as it is likely to cause consumer confusion regarding the source

    7 of Defendant’s services, and, in fact, has already done so. Id. at ¶ 28.

    8 III.    ARGUMENT
    9               Standard for Motion to Dismiss
   10         Motions to dismiss are generally disfavored by courts, and the bar to overcome
   11 such motions is set low.       More specifically, “[t]o survive a motion to dismiss, a
   12 complaint must contain sufficient factual matter, accepted as true, to state a claim to

   13 relief that is plausible on its face. A claim is facially plausible when the plaintiff pleads

   14 factual content that allows the court to draw the reasonable inference that the defendant

   15 is liable for the misconduct alleged.” Zixiang Li v. Kerry, 710 F. 3d 995, 999 (9th Cir.

   16 2013). “In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true

   17 all ‘well-pleaded factual allegations’ in a complaint. Furthermore, courts must draw all

   18 reasonable inferences in the light most favorable to the non-moving party.” Babb v.

   19 California Teachers Ass’n, 378 F. Supp. 3d 857, 869 (C.D. Cal. 2019) (internal

   20 citations omitted).    “Rule 12(b)(6) motions are viewed with disfavor. Dismissal
   21 without leave to amend is proper only in ‘extraordinary’ cases.” Broam v. Bogan, 320

   22 F.3d 1023, 1028 (9th Cir. 2003) (internal citations omitted).

   23         Plaintiff’s Complaint contains factual and legal allegations that far exceed the
   24 low bar necessary to overcome Defendant’s Motion and provides all of the necessary

   25 elements of a well-pled case of trademark infringement. For example, Plaintiff alleges

   26 that it owns the mark PUNCHBOWL® (the “PUNCHBOWL Mark”), an inherently

   27 distinctive, commercially strong, and federally registered trademark, which identifies

   28 Plaintiff as the source of its online communications services. The Complaint also
                                              8
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 9 of 22 Page ID #:116




    1 includes other factual allegations that amount to the “hallmarks” of a straightforward

    2 trademark infringement case: (1) Defendant uses the identical or nearly identical

    3 PUNCHBOWL Mark in connection with its website, Punchbowl News, and its

    4 newsletters and podcasts, to identify the source of its online news products and services,

    5 (2) the parties’ respective services are related and provided via the same channels of

    6 trade, and (3) Defendant's use of the PUNCHBOWL mark has already caused

    7 significant consumer confusion. Dkt. 1 at ¶¶ 19, 21, 23, 28.

    8        The factual allegations in Plaintiff’s Complaint have more than the “facial
    9 plausibility” that would allow this Court to draw the reasonable inference that

   10 Defendant is liable for trademark infringement through its unauthorized use of the

   11 PUNCHBOWL Mark. Accepting these factual allegations as true and drawing all

   12 reasonable inferences in favor of Plaintiff as the non-moving party, dismissing

   13 Plaintiff’s Complaint at the pleadings stage would be improper.

   14               The Rogers Test
   15        Most trademark infringement cases in the Ninth Circuit are analyzed by applying
   16 the multi-factor “likelihood of confusion” test set forth in AMF Inc. v. Sleekcraft Boats,

   17 599 F.2d 341 (9th Cir. 1979). “While later decisions have used slightly different sets

   18 of factors, the 1979 Sleekcraft eight factors remain the test for infringement in the Ninth

   19 Circuit: (1) strength of the mark; (2) proximity of the goods; (3) similarity of the marks;

   20 (4) evidence of actual confusion; (5) marketing channels used; (6) type of goods and

   21 the degree of care likely to be exercised by the purchaser; (7) defendant's intent in

   22 selecting the mark; and (8) likelihood of expansion of the product lines.” 4 McCarthy

   23 on Trademarks and Unfair Competition § 24:39 (5th ed.). Courts in the Ninth Circuit

   24 continue to apply these eight factors. See Fortune Dynamic, Inc. v. Victoria’s Secret

   25 Stores Brand Management, Inc., 618 F.3d 1025, 1030–1031, 1044, 96 U.S.P.Q.2d 1585

   26 (9th Cir. 2010) (applying the Sleekcraft factors to reverse summary judgment).

   27        Here, Defendant argues that First Amendment concerns are implicated by its use
   28 of the PUNCHBOWL Mark in connection with its products and services, and therefore
                                              9
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 10 of 22 Page ID #:117




     1 the more lenient test first established in Rogers should apply. Application of the Rogers

     2 test, however, is appropriate only in rare circumstances and “is not an automatic safe

     3 harbor for any minimally expressive work that copies someone else’s mark.” Gordon

     4 v. Drape Creative, Inc., 909 F.3d 257, 261 (9th Cir. 2018); see also 6 McCarthy on

     5 Trademarks and Unfair Competition § 31:144.50 (5th ed.) (“[t]he Rogers test is not to

     6 be applied mechanically, but with a realization that the test requires that the trademark

     7 rights of the senior user and the public’s right not to be confused must be carefully

     8 balanced against the artistic license granted to the junior user who has used the mark in

     9 a creative work.”).

    10        The Rogers test requires a three-step analysis: first, a defendant must
    11 demonstrate that the “allegedly infringing use is part of an expressive work protected

    12 by the First Amendment.” Gordon, 909 F.3d at 264; see also Jackson v. Netflix, Inc.,

    13 __ F. Supp. 3d __, No. 2:20-cv-06354-MCS-GJS, 2020 WL 8028615, at*3 (C.D. Cal.

    14 Dec. 9, 2020) (“[t]he test construes the Lanham Act to apply to expressive works only

    15 where the public interest in avoiding consumer confusion outweighs the public interest

    16 in free expression”) (internal quotation marks omitted). If a defendant is able to satisfy

    17 that threshold requirement, then “the plaintiff claiming infringement must show (1) that

    18 it has a valid, protectable trademark, and (2) that the mark is either not artistically

    19 relevant to the underlying work or explicitly misleading as to the source or content of

    20 the work.” Gordon, 909 F.3d at 265 (emphasis in original).

    21               (1)     The Rogers Test Does Not Apply to Defendant’s Use of the
    22
                             PUNCHBOWL Mark.

    23        As an initial matter, the goods and services Defendant offers in connection with
    24 the PUNCHBOWL Mark are not the type of artistic or expressive works to which courts

    25 in the Ninth Circuit apply the Rogers test. Courts have applied the test to film titles

    26 (Rogers, 875 F.2d at 1000-1002), song titles (Mattel, Inc. v. MCA Recs., Inc., 296 F.3d

    27 894, 902 (9th Cir. 2002)), book titles (Dr. Seuss Enterprises, L.P. v. ComicMix LLC,

    28 983 F.3d 443, 461-462 (9th Cir. 2020)), television show titles (Reflex Media, Inc. v.
                                                10
                           OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 11 of 22 Page ID #:118




     1 Pilgrim Studios, Inc., No. CV 18-2260-GW(FFMX), 2018 WL 6566561, at *5 (C.D.

     2 Cal. Aug. 27, 2018)); music album and tour titles (Caiz v. Roberts, 382 F. Supp. 3d

     3 942, 948-949 (C.D. Cal. 2019)), video games (E.S.S. Entm’t 2000, Inc. v. Rock Star

     4 Videos, Inc., 547 F.3d 1095, 1099-1100 (9th Cir. 2008)), and documentary films

     5 (Jackson, 2020 WL 8028615, at *3 (C.D. Cal. 2020)); see also Stahlkopf, et al., 5

     6 Successful Partnering Between Inside and Outside Counsel § 69:47 (April 2021

     7 Update) (“The First Amendment can provide a complete defense to Lanham Act claims

     8 when the alleged infringing product is a work of artistic expression, such as a movie, a

     9 video game, a song, a book, a toy, or a photograph, or a television show.”) (emphasis

    10 added).2

    11           Courts have never applied the Rogers test to the name of a news reporting
    12 website, podcast, newsletter, television network, or print newspaper, and for good

    13 reason: there is no inherently artistic quality to a news publication, which of course

    14 functions to report and comment on facts. One can argue that there is a degree of

    15 editorial skill in presenting facts to an audience in a particularly effective manner, or

    16 that commentary on news events requires some degree of intellectual capability. But

    17 those aspects of news publications do not elevate them to the category of artistic works

    18 to which the Rogers test applies. Indeed, most commercial marketing speech requires

    19 creativity and expressive content, yet advertisements are not subject to the Rogers test.

    20           Almost all speech communicates an idea or could be considered “expressive”;
    21

    22
            2
                Courts in the Ninth Circuit have emphasized that the Rogers test applies to
    23 artistic works. “An artistic work’s use of a trademark that otherwise would violate

    24 the Lanham Act is not actionable unless the [use of the mark] has no artistic relevance
         to the underlying work whatsoever, or, if it has some artistic relevance, unless [it]
    25 explicitly misleads as to the source or the content of the work.” E.S.S. Entm’t 2000,

    26 Inc., 547 F.3d at 1099; Jackson, 2020 WL 8028615 at *3 (same) ); see also Caiz, 382
         F. Supp. 3d at 949 (quoting Rogers to refer to expressive works as “[m]ovies, plays,
    27 books, and songs are all indisputably works of artistic expression and deserve

    28 protection”).
                                                11
                           OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 12 of 22 Page ID #:119




     1 the Rogers test, on the other hand, applies more narrowly to only “expressive works

     2 protected under the First Amendment.” Gordon, 909 F.3d at 268 (emphasis added).

     3 Undoubtedly, Defendant’s news-related content is protected by the First Amendment,

     4 but one cannot conflate that content with the type of commercial speech represented by

     5 Defendant’s use of the PUNCHBOWL Mark as a brand to market and sell its

     6 publications.

     7        Plaintiff does not seek through the filing of its Complaint to stop Defendant from
     8 using the word “punchbowl” in the text of any of its news stories or commentaries if

     9 that term has any relevance to the content of the news reported by Defendant. Put

    10 another way, Plaintiff’s lawsuit does not seek to restrict Defendant’s ability to engage

    11 in truly expressive conduct and would do nothing to curtail the public interest in free

    12 expression, as Defendant remains free to continue reporting and commenting on news

    13 and politics. Defendant is entitled to use the term “punchbowl” in any news story as a

    14 reference to the U.S. Capitol, as the Secret Service has supposedly nicknamed the

    15 building. But Defendant’s use of PUNCHBOWL as a source-identifier, or as its own

    16 trademark, serves only to market and sell its various news reporting products and

    17 publications, which is purely commercial in nature. In other words, the manner in

    18 which Defendant uses the PUNCHBOWL Mark (as a brand) does not qualify as the

    19 type of “expressive speech protected by the First Amendment.” Caiz, 382 F. Supp. 3d

    20 at 948.

    21        The importance of limiting the Rogers test to artistic works is demonstrated by
    22 the fact that courts applying the test most frequently refer to “artistic” works. See

    23 Twentieth Century Fox TV v. Empire Distrib., Inc., 875 F.3d 1192 (9th Cir. 2017)

    24 (emphasizing the artistic relevance prong throughout the opinion). In addition, the first

    25 prong of the test, i.e., whether the use of the trademarked term has “artistic relevance,”

    26 further suggests that a work falling within the scope of Rogers must be “artistic.”

    27 Indeed, if the underlying work is not artistic, the use of trademarks within or as a part

    28 of that work cannot have “artistic relevance.” See Dr. Seuss Enterprises, L.P., 983 F.3d
                                              12
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 13 of 22 Page ID #:120




     1 at 462 (noting that for a literary title, “the allegedly valid trademarks in the title, the

     2 typeface, and the style of [the senior user] are relevant to achieving [the junior user’s]

     3 artistic purpose”) (emphasis added).

     4        Moreover, Defendant’s reliance on New Kids On The Block v. News Am. Pub.,
     5 Inc., 745 F. Supp. 1540 (C.D. Cal. 1990) (“New Kids”) to suggest extension of the

     6 Rogers test to the circumstances here (Motion at 8) is misplaced.             Contrary to
     7 Defendant’s assertions, that case does not stand for the proposition that any trademark

     8 infringement claims for activities related to “news gathering and dissemination” are

     9 controlled by the Rogers test, and no court has accepted that conclusion. In New Kids,

    10 the defendants published articles asking readers to call a “900 number service” to

    11 participate in a poll regarding members of the “New Kids on the Block” music group,

    12 which allegedly infringed on plaintiffs’ trademark of the same name. Id. at 1542-1546.

    13 The New Kids court reasoned that the unauthorized use of the trademark at issue was

    14 employed to “to find out which member of the New Kids was the public’s favorite and

    15 then publish those results.” Id. at 1545.

    16        In that limited sense, the court found that “[defendants’] use of the New Kids
    17 trademark was related to news gathering and dissemination[,]” and that type of

    18 “surveying” conduct was protected by the First Amendment. Id. The court specifically

    19 noted, however, that:

    20                “. . . the Court is not holding that the First Amendment
    21
                      provides absolute immunity for tortious conduct in
                      connection with news gathering and dissemination.
    22                Rather, the Court has balanced the First Amendment
    23                values against Plaintiffs’ intangible property rights.”

    24 Id. at 1547.

    25        And although the New Kids court did apply the Rogers test, (1) it stopped well
    26 short of holding that all uses of trademarks by news publishers should be analyzed

    27 under the Rogers framework, and (2) nothing in the New Kids decision remotely

    28 suggests that the defendants in that case would have been permitted to name their
                                              13
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 14 of 22 Page ID #:121




     1 ///

     2 newspapers “The New Kids On The Block Daily,” which is essentially what

     3 Defendant is arguing it should be able to do here.

     4         Unlike New Kids, the present Complaint does not merely allege that Defendant
     5 uses the PUNCHBOWL Mark in one (or more) of its news articles. Instead, Plaintiff

     6 alleges in the Complaint that Defendant adopted Plaintiff’s mark for its own source-

     7 identifying use, and that use has resulted in consumer confusion.         Those material
     8 differences alone are sufficient to distinguish this case from New Kids.3 The holding

     9 in New Kids, at most, permits the unauthorized use of a trademark as part of a news

    10 article or story itself but not as a source-identifier for a news publication as Defendant

    11 suggests.

    12         Not a single court has extended New Kids to hold that online news publications
    13 are “indisputably” expressive works, as Defendant contends.4 In fact, other district

    14 courts have expressly rejected Defendant’s contention.

    15         For example, in Rupp v. Courier J., Inc., No. 3:18-CV-277-RGJ, 2020 WL
    16 1310491, the plaintiff owned the trademark “Derby-Pie,” and the defendant used

    17 “Derby pie” in two articles it published. Denying the defendant’s motion to dismiss on

    18 First Amendment grounds, the court reasoned that “[d]efendant contends that ‘[c]ourts

    19 have not hesitated to apply the Rogers test to newsgathering activities and hold that the

    20 First Amendment prohibits newspapers from being sued for trademark infringement for

    21

    22     3
            It is also worth noting that the Ninth Circuit affirmed New Kids on different
    23 grounds and did not reach the constitutional First Amendment question, further limiting
       the application of the doctrine that Defendant seeks to rely on here. See New Kids on
    24
       the Block v. News Am. Pub., Inc., 971 F.2d 302 (9th Cir. 1992).
    25     4
            Defendant’s reference to Branzburg v. Hayes, 408 U.S. 665 (1972) is similarly
    26 unavailing. The quoted language from Branzburg is merely dicta, and, inappropriately
       attempts to reframe the issue here as being whether news gathering is generally subject
    27 to First Amendment protections, instead of whether the Rogers test properly applies to

    28 Defendant’s conduct.
                                              14
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 15 of 22 Page ID #:122




     1 news articles that happen to use a trademarked term.’ [] But, this is untrue: no circuit

     2 courts have done this and, outside [New Kids], no district courts have either. And

     3 although the Sixth Circuit adopted Rogers in Parks v. LaFace Records [full citation

     4 omitted], it has yet to extend it from ‘artistic works’ to ‘newsgathering activities.’”

     5 Rupp v. Courier J., Inc., No. 3:18-CV-277-RGJ, 2020 WL 1310491, at *2 (W.D. Ky.

     6 Mar. 19, 2020), aff’d, 839 F. App’x 1003 (6th Cir. 2021) (emphasis added).5

     7         In some situations, courts have applied the Rogers test to an expressive work that
     8 is quasi-factual. See Jackson, supra, 2020 WL 8028615 (holding that Netflix could

     9 distribute a documentary film that referred to and depicted the plaintiff’s trademarked

    10 “Hollywood Weekly” magazine under the Rogers test without infringement liability).

    11 But Jackson is factually distinguishable from the present case. The plaintiff there used

    12 the TIGER KING Mark only as a sub-brand for a series of articles within its magazine

    13 (identified by its HOLLYWOOD WEEKLY house mark), which minimized the risk of

    14 consumer confusion when Netflix used that mark as the title of its documentary.

    15         Here, both parties are using the PUNCHBOWL Mark alone as the source-
    16 identifier for their respective goods and services. Further, the plaintiff in Jackson only

    17 had a pending application for the TIGER KING mark (which had been preliminarily

    18 refused by the USPTO), so that party, unlike Plaintiff, did not have the benefit of the

    19 legal presumptions that a federal trademark registration would have afforded – namely,

    20 that its alleged TIGER KING mark was valid, that it owned the mark, or that it had the

    21 exclusive right to use the mark.      Further, the holding in Jackson did not permit
    22 distributors such as Netflix license to adopt a plaintiff’s trademark as its own source-

    23

    24
           5
            In addition to having limited impact, New Kids has also been criticized as being
    25 incorrectly decided.    See G. Alexander Piccionelli, News Gathering, Intangible
    26 Property Rights and 900-Line Telephone Services: One Court Makes a Bad
       Connection, 11 Loy. L.A. Ent. L. Rev. 535 (1991) (arguing that the court in New Kids
    27 erred by applying the Rogers test to news gathering and not works of artistic

    28 expression).
                                              15
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 16 of 22 Page ID #:123




     1 identifier simply because it distributed a documentary film, as Defendant argues here.

     2          Defendant asks this Court to expand application of the Rogers test to an entirely
     3 new category of trademark usage – commercial news reporting and publication. Such

     4 an extension is not warranted here, particularly given Defendant’s source-identifying

     5 usage of the PUNCHBOWL Mark and the lack of artistic and expressionistic quality

     6 of that usage.

     7                (2)     Defendant’s Use of the PUNCHBOWL Mark is Not
     8
                              “Artistically Relevant” to Defendant’s News Publications.

     9          Even if the Court were to stretch the boundaries of the Rogers test to cover the
    10 use of a trademark as the title of a series of non-artistic works (Defendant’s newsletters,

    11 website and podcasts), Defendant’s infringement of Plaintiff’s PUNCHBOWL Mark

    12 would not be protected under Rogers because such use is not “artistically” relevant to

    13 those works. Although discovery has not started, solely for purposes of this Motion

    14 Plaintiff will assume that Defendant did in fact select “PUNCHBOWL” as its house

    15 mark because, unbeknownst to most, the Secret Service uses “punchbowl” as the
                                              6
    16 nickname for the United States Capitol. But any such relevance to Defendant’s news

    17 publications is commercial, not artistic.

    18          Every suggestive trademark, by its nature, has some relevance to the goods or
    19 services offered under the mark, in that the mark suggests something about the nature,

    20 quality, characteristics, or other attributes of the goods or services. That does not

    21 automatically make suggestive marks “artistically” relevant. It merely means that, in a

    22 commercial sense, there is a relationship between the mark and the goods or services,

    23
            6
    24        Defendant should be forced to prove through discovery that PUNCHBOWL has
         attained some sort of cultural significance instead of making conclusory statements to
    25   that effect. If the term has not taken on any such significance, it is less likely that
    26   Defendant is using the term in “artistically relevant ways.” See Twentieth Century
         Fox TV, 875 F.3d at 1198 (9th Cir. 2017) (stating that “[t]rademarks that transcend
    27   their identifying purpose are more likely to be used in artistically relevant ways.”)
    28   (internal quotation marks and citation omitted).
                                                 16
                            OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 17 of 22 Page ID #:124




     1 ///

     2 and that relationship (or relevance) helps the trademark owner market and sell its

     3 products.

     4        Defendant has not shown, and cannot show, that its use of the PUNCHBOWL
     5 Mark as the title of commercial news reporting products and services satisfies the

     6 “artistic relevance” requirement of the Rogers test. That is because, as alleged in the

     7 Complaint, it is using the PUNCHBOWL Mark as a house mark and source-identifier

     8 for its online news website, newsletters and podcasts. Dkt. 1 at ¶¶ 19-21, 28. The title

     9 of a news provider is materially different from the titles of seminal types of artistic or

    10 expressive works that have received First Amendment protection such as “[m]ovies,

    11 plays, books, and songs” by application of the Rogers test. For example, in contrast to

    12 the defendant’s use of the word EMPIRE in Twentieth Century Fox TV, which was

    13 made in a creative manner as the name of a clearly artistic work, i.e., a television show,

    14 Defendant is simply using Plaintiff’s mark in a commercial manner as its own source-

    15 identifier. Although audiences may not expect the title of artistic works to reflect who

    16 is the publisher or producer, they would reasonably expect a source-identifier, brand,

    17 or in a loose sense, the “title” of a fact-based news gatherer like Defendant to identify

    18 who is providing that service. Mattel, Inc., 296 F.3d at 902. And this is exactly how

    19 Defendant is using the PUNCHBOWL Mark – as the source-identifier of its services

    20 generally, which use is in a traditional, suggestive trademark manner.

    21        Further belying Defendant’s claims that its use of the PUNCHBOWL Mark is
    22 “artistically relevant,” Defendant has filed two applications with the USPTO seeking

    23 registration of the PUNCHBOWL NEWS and PUNCHBOWL PRESS marks for

    24 exactly the same products and services at issue here. Id. at ¶ 22. In doing so, Defendant

    25 sent the world a clear signal as to its primary purpose in using the PUNCHBOWL

    26 Mark: it identifies the source of its goods and services.        Defendant’s use of the
    27 PUNCHBOWL Mark as a source-identifier, rather than in any “artistically relevant”

    28 manner, confirms that this dispute is subject to the standard infringement analysis test
                                              17
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 18 of 22 Page ID #:125




     1 set forth in Sleekcraft.

     2               (3)     Defendant’s Use Of The PUNCHBOWL Mark Is Misleading.
     3        The premise of Defendant’s Motion is based on a fundamental misapplication of
     4 the Rogers test. Yet even if Rogers applied to the facts at hand (it does not), and even

     5 if Defendant’s use of the PUNCHBOWL Mark were “artistically” rather than

     6 “commercially” relevant to its news-related products and services (it is not), Plaintiff’s

     7 allegations are also sufficient to defeat dismissal under the second prong of the Rogers

     8 test, which examines whether the junior user’s use of the mark is “explicitly misleading

     9 as to source or content.” Rogers, 875 F.2d at 999. Defendant’s Motion should be

    10 denied because its use of the PUNCHBOWL Mark is explicitly misleading.

    11        As the Rogers court explained, “Poetic license is not without limits. The
    12 purchaser of a book, like the purchaser of a can of peas, has a right not to be misled as

    13 to the source of the product.” Rogers, 875 F.2d at 997; see also In Re NCAA Student-

    14 Athlete Name & Likeness, 724 F.3d 1268, 1279 (9th Cir. 2013) (same); Mattel, Inc.,

    15 296 F.3d at 900 (“Whatever first amendment rights you may have in calling the brew

    16 you make in your bathtub ‘Pepsi’ are easily outweighed by the buyer’s interest in not

    17 being fooled into buying it”) (internal quotation marks and citation omitted); Central

    18 Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557, 563 (1980)

    19 (“there can be no constitutional objection to the suppression of commercial messages

    20 that do not accurately inform the public about lawful activity.”)

    21        Just as competitors are not free under the First Amendment to confuse consumers
    22 regarding the source of a beverage called “Pepsi,” Defendant is not permitted to confuse

    23 consumers as to who provides the “Punchbowl News” suite of news reporting products

    24 and services. Here, not only has Plaintiff alleged all of the elements of “traditional” or

    25 “standard” trademark infringement meriting application of the Sleekcraft likelihood of

    26 confusion factors, which itself should far surpass the standard required to overcome a

    27 motion to dismiss, but Plaintiff also has alleged that Defendant’s use of Plaintiff’s

    28 PUNCHBOWL Mark has resulted in actual consumer confusion. Dkt. 1 at ¶ 28. The
                                                18
                           OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 19 of 22 Page ID #:126




     1 basis for that confusion is properly alleged in the Complaint: both parties offer their

     2 respective services through the same trade channels, namely, on the Internet; both use

     3 the same marketing services; both reach the same customers; and both use an identical

     4 or nearly identical PUNCHBOWL Mark for related goods and services. Dkt. 1 at ¶ 21,

     5 23.

     6        Defendant, citing the Mattel case, argues that the use of another party’s mark, in
     7 and of itself, cannot be sufficiently misleading under the Rogers test. But the Ninth

     8 Circuit has recently explained that “the use of a mark alone may explicitly mislead

     9 consumers about a product’s source if consumers would ordinarily identify the source

    10 by the mark itself.” Gordon, 909 F.3d at 270. That is exactly what Plaintiff has alleged

    11 here: “Defendant’s unauthorized use of the PUNCHBOWL mark is misleading and is

    12 likely to confuse consumers into believing that Defendant’s services are authorized by,

    13 sponsored by, or otherwise affiliated with or approved by Plaintiff. In fact, a steady

    14 stream of consumers continue to contact Plaintiff under the mistaken belief that

    15 Plaintiff is, or is affiliated with, Punchbowl News.” Dkt. 1 at ¶ 28 (emphasis added).

    16        That allegation is far from conclusory; the preceding paragraphs in the
    17 Complaint describe how the parties both use the PUNCHBOWL Mark in the same way,

    18 to identify the source of their respective services, and further illustrate how similarly

    19 the parties use the PUNCHBOWL Mark. Id. at ¶ 11, 19-21. At the pleadings stage,

    20 those allegations must be credited as true, and the inferences arising therefrom must be

    21 drawn in Plaintiff’s favor. Babb, 378 F. Supp. 3d at 869. These standards obligate the

    22 Court to deny the Motion because the Complaint establishes how, even if the Rogers

    23 test applies (which it does not), Defendant’s use of the PUNCHBOWL Mark is

    24 explicitly misleading.

    25        Defendant urges this Court to hold that a defendant can use another’s trademark
    26 as the name of a journalistic publication as long as it does not do something that is

    27 “explicitly misleading” about its relationship to trademark owner. Motion at 10-11.

    28 Such a result would give journalistic publications a free pass to use any trademark as
                                             19
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 20 of 22 Page ID #:127




     1 ///

     2 the name of their publications as long as they come up with a plausible reason as to

     3 why they adopted it.

     4         For example, the registered trademark “THE WALL STREET JOURNAL”
     5 covers “[d]ownloadable electronic publications in the nature of newspapers and

     6 newspaper articles in the fields of general news and current events.” (U.S. Reg. No.

     7 4297318). Assume that Company X, unrelated to the owner of THE WALL STREET

     8 JOURNAL trademark, started doing business as “THE WALL STREET JOURNAL

     9 OF DINING” and began publishing stories regarding eateries in the Wall Street area of

    10 Manhattan. If the argument in Defendant’s Motion is accepted, Company X would not

    11 be liable for trademark infringement: the Rogers test would apply because Company

    12 X’s publication delivers news; the phrase “THE WALL STREET JOURNAL OF

    13 DINING” has artistic relevance given that the restaurants reviewed in the publication

    14 are located in the “Wall Street” area of Manhattan; and under the final prong, without

    15 an overt claim that the senior user of the “THE WALL STREET JOURNAL” trademark

    16 was the source of Company X’s website, there could be no infringement.

    17         The First Amendment cannot trump the Lanham Act to that degree, as doing so
    18 would leave the door wide open to confusion among a significant portion of relevant

    19 consumers while doing nothing to foster actual news and reporting (free speech).

    20 Defendant’s Motion asks the Court to independently evaluate only the Defendant’s

    21 evidence, and reach the conclusion that is the opposite of what is alleged in the

    22 Complaint – that “no one” could be confused by Defendant’s usage of the

    23 PUNCHBOWL Mark as a matter of law. Motion at 12. The Court should decline

    24 Defendant’s invitation to ignore the well-established standards that allegations in the

    25 Complaint must be accepted as true, and instead deny the Motion to allow this matter

    26 to proceed.

    27 / / /

    28 / / /
                                             20
                        OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 21 of 22 Page ID #:128




     1               Defendant’s Motion is Premature Because Discovery Is Necessary to
     2
                     Evaluate Defendant’s Arguments.

     3        Even if this Court is inclined to apply the Rogers test to the circumstances
     4 presented here, it should do so only after having the benefit of all the relevant facts

     5 developed during discovery between the parties, not only those Defendant has

     6 highlighted in its Motion.

     7        In particular, the development of facts pertaining to two issues would further
     8 demonstrate the inapplicability of the Rogers test to this case. First, Defendant does

     9 not use the PUNCHBOWL Mark as the title of one website only but rather as a brand

    10 name for several other news-related products, including subscription-based newsletters

    11 and podcasts. Unlike Twentieth Century Fox TV, supra, 875 F.3d 1192, where the

    12 Ninth Circuit extended the Rogers test to apply to promotional materials that were

    13 ancillary to the expressive television show at the center of the dispute, Defendant’s

    14 additional products are not “merely promotional.” Plaintiff and the Court should have

    15 the benefit of examining those products. Second, as alleged in the Complaint, many

    16 instances of consumer confusion have already occurred due to Defendant’s use of the

    17 PUNCHBOWL mark, which the Court should evaluate under the second prong of the

    18 Rogers test to determine whether Defendant’s mere use of the PUNCHBOWL Mark is

    19 explicitly misleading (it is).

    20 IV.    CONCLUSION
    21        This Court is not faced with a situation where the First Amendment should
    22 circumscribe the protections of the Lanham Act. Rather, this case involves a plaintiff

    23 with a strong, registered trademark in which it has invested significant time, effort, and

    24 money to develop, and which was subsequently usurped by a defendant as its own

    25 name, leading to not only a likelihood of consumer confusion but actual confusion.

    26 Plaintiff has more than adequately alleged facts supporting its trademark claims.

    27 Further, the Rogers test does not apply to this dispute because the products and services

    28 offered by Defendant under the PUNCHBOWL Mark do not qualify for protection
                                              21
                         OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
Case 2:21-cv-03010-SVW-MAR Document 24 Filed 05/24/21 Page 22 of 22 Page ID #:129




     1 under Rogers; Defendant’s use of the PUNCHBOWL Mark is only commercially, not

     2 artistically, relevant to its publications; and Defendant’s use of the PUNCHBOWL

     3 Mark as a source-identifying house mark is alone enough to be explicitly misleading.

     4 As a result, the Motion should be denied.

     5

     6 Dated: May 24, 2021                 Respectfully submitted,
     7
                                           BROWN RUDNICK LLP
     8

     9

    10                                     By: /s/ David M. Stein
    11                                         David M. Stein #198256
                                               Peter J. Willsey (pro hac vice)
    12                                         Vincent J. Badolato (pro hac vice)
    13                                         Franklin S. Krbechek #322170

    14                                             Attorneys for Plaintiff PUNCHBOWL,
    15                                             INC.

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                            22
                       OPPOSITION OF PLAINTIFF TO MOTION TO DISMISS
